Exhibit 10.3
 
December 12, 2008
 
Carolyn Bruguera
 
Re:           OFFER LETTER
 
Dear Carolyn:
 
You and Micrus Endovascular Corporation, a Delaware corporation (the “Company”),
signed an offer letter, dated November 1, 2005 (the "Offer Letter").  This
letter agreement amends the Offer Letter in order for the cash severance
payments under the Offer Letter to be exempt from or comply with Section 409A of
the Internal Revenue Code of 1986, as amended (the "Code").  Except as otherwise
amended in this letter agreement, the Offer Letter remains in full force and
effect.
 
Specifically, this letter agreement amends and restates the language contained
in the third paragraph and all subsequent paragraphs under the "Benefits"
Section to read as follows:
 
Severance Benefits in connection with Change in Control
 
Notwithstanding the foregoing, in the event a Change in Control (as defined
below) occurs and, in connection therewith or within one (1) year thereafter,
you experience an involuntary separation, as defined in Treasury Regulation
1.409A-1(h) (“Separation”), by the Company for a reason other than for Cause (as
defined below), death or Permanent Disability (as defined below) or by you for
Good Reason (as defined below), and you satisfy the following conditions, you
will receive certain cash severance and vesting acceleration, as described in
the paragraph below.  To receive the cash severance and vesting acceleration
described below, you must  execute (and do not revoke) a full and complete
general release of all claims in a form provided by the Company without
alteration (the "Release") and return all Company property (collectively, the
"Conditions"), in each case within thirty (30) days after the Separation (the
"Deadline").
 
Provided that you've satisfied the Conditions within the Deadline,  then the
Company shall continue to pay you (as severance pay) your regular bi-weekly base
salary as in effect on the Termination Date (exclusive of bonus or any other
compensation) for six months, subject to applicable withholding and according to
the Company's standard payroll schedule, commencing on the Company's first
regular payroll date following the last day of the Deadline.  Additionally, on
your last day of employment, in the event that you have experienced a
Separation, as described in the immediately preceding paragraph, the vesting of
each of the stock options to purchase shares of common stock of the Company as
set forth above shall be accelerated in full, such that you shall be entitled to
exercise such stock options (in accordance with the exercise terms and
conditions set forth in the option agreement and/or plan pursuant to which such
stock options were granted) to the same extent as you would have been entitled
had you been continuously employed by the Company until the end of the vesting
period related to each such stock option.  
 
For purposes of this letter, the following terms shall have the following
meanings:
 
(a) "Cause" shall mean a good faith finding by the Company of: (i) gross
negligence or willful misconduct by you in connection with your employment
duties, (ii) your failure to perform your duties or responsibilities required
pursuant to your employment, if such failure is not cured within ten (10) days
after written notice thereof, (iii) your misappropriation of the assets or
business opportunities of the Company, or its affiliates, (iv) embezzlement or
other financial fraud committed, (v) your knowingly allowing any third party to
commit any of the acts described in any of the preceding clauses (iii) or (iv),
or (vi) your indictment for, conviction of, or entry of a plea of no contest
with respect to, any felony.
 
(b) The conditions set forth in this paragraph will be considered "Good Reason"
only if (i) you give the Company written notice of one of the conditions
described in this paragraph within thirty (30) days after the condition comes
into existence; (ii) the Company fails to remedy the condition within thirty
(30) days after receiving your written notice; and (iii) after the Company's
failure to remedy the condition within the previously described 30-day period,
you resign from the Company within ninety (90) days after one of the following
conditions has come into existence without your consent.  "Good Reason" shall
mean: (i) the unilateral relocation by the Company of your principal work place
for the Company to a site more then 60 miles from the location of your primary
workplace before such relocation occurs; (ii) a material reduction in your then
current base salary, without your consent; or (iii) a material diminution of
your authority, duties or responsibilities .
 
(c)  "Change in Control" shall mean the consummation of any of the following
events: (i) a sale, lease or disposition of all or substantially all of the
assets of the Company, or (ii) a sale, merger, consolidation, reorganization,
recapitalization, sale of assets, stock purchase, contribution or other similar
transaction (in a single transaction or a series of related transactions) of the
Company with or into any other corporation or corporations or other entity, or
any other corporate reorganization, where the stockholders of the Company
immediately prior to such event do not retain (in substantially the same
percentages) beneficial ownership, directly or indirectly, of more than fifty
percent (50%) of the voting power of and interest in the successor entity or the
entity that controls the successor entity, provided, however, that no Change in
Control shall be deemed to have occurred due to the conversion or payment of any
equity or debt instrument of the Company which is outstanding on the date
hereof.
 
 

--------------------------------------------------------------------------------


 
 
(d)  "Termination Date" shall mean your last day of employment with the Company.
 
(e)  “Permanent Disability” shall mean your inability to perform the essential
functions of your position with or without reasonable accommodation for a period
of 120 consecutive days because of your physical or mental impairment.
 
Severance Benefits not in connection with Change in Control
 
In the event you experience a Separation by the Company for a reason other than
for Cause (as defined above), death or Permanent Disability (as defined above)
that does not occur in connection with, or within twelve months after, a Change
in Control (as defined above), and you have satisfied the Conditions (as defined
above) within the Deadline (as defined above), the Company shall continue to pay
you (as severance pay), your regular bi-weekly base salary as in effect on the
Termination Date (exclusive of bonus or any other compensation), for six (6)
months, subject to applicable withholding and according to the Company's
standard payroll schedule, commencing on the Company's first regular payroll
date following the last day of the Deadline.
 
(a)For purposes of Code Section 409A, each salary continuation payment that is
paid as severance pay, as described above, is hereby designated as a separate
payment.  Notwithstanding anything stated herein to the contrary, each of the
salary continuation payments provided in connection with your Separation under
"Severance Benefits in connection with Change in Control" or "Severance Benefits
not in connection with Change in Control", as applicable, is intended to be
exempt from Code Section 409A pursuant to Treasury Regulation Section
1.409A-1(b)(9)(iii) and to the extent it is exempt pursuant to such section, it
will in any event be paid no later than the last day of your second taxable year
following the taxable year in which your Separation has occurred; provided that,
to the extent that any of such salary continuation payments and any other
payments paid to you in connection with your Separation does not qualify to be
exempt from Code Section 409A pursuant to Treasury Regulation Section
1.409A-1(b)(9)(iii) or otherwise exceeds the limit set forth in Treasury
Regulation Section 1.409A-1(b)(9)(iii)(A) or any similar limit promulgated by
the Treasury or the IRS, the portion of the salary continuation payments that
does not qualify or otherwise exceeds such limit, as determined by the Company
in its sole discretion, will be paid by no later than the fifteenth (15th) day
of the third (3rd) month following the end of your first tax year in which your
Separation occurs, or, if later, the fifteenth (15th) day of the third (3rd)
month following the end of the Company's first tax year in which your Separation
occurs, as provided in Treasury Regulation Section 1.409A-1(b)(4).
 
Notwithstanding the above, if any of the salary continuation payments provided
in connection with your Separation under "Severance Benefits in connection with
Change in Control" or "Severance Benefits not in connection with Change in
Control", as applicable, does not qualify for any reason to be exempt from Code
Section 409A pursuant to Treasury Regulation Section 1.409A-1(b)(9)(iii) or
Treasury Regulation Section 1.409A-1(b)(4) and you are deemed by the Company at
the time of your Separation to be a “specified employee,” as defined in Code
Section 409A, each such salary continuation payment will not be made or commence
until the date which is the first day of the seventh month after your Separation
and the installments that otherwise would have been paid during the first six
months after your Separation will be paid in a lump sum on the first day of the
seventh month after your Separation. Such deferral will only be effected to the
extent required to avoid adverse tax treatment to you, including (without
limitation) the additional twenty percent (20%) federal tax for which you would
otherwise be liable under Section 409A(a)(1)(B) of the Code in the absence of
such deferral.
 
This letter, along with any agreements relating to proprietary rights between
you and the Company, set forth the terms of your employment with the Company and
supersede any prior representations or agreements.
 
 

--------------------------------------------------------------------------------


 
 
This amendment to the Offer Letter may be executed in two or more counterparts,
each of which will be deemed an original, but all of which together will
constitute one and the same instrument.  To indicate your acceptance of this
amendment to the Offer Letter, please sign and date this letter in the space
provided below and return it to me.
 



     
Very truly yours
             
MICRUS ENDOVASCULAR
     
CORPORATION
                   
By:
/s/ John R. Kilcoyne
   
Name:
John R. Kilcoyne
   
Title:
CEO
               
ACCEPTED AND AGREED:
     
CAROLYN BRUGUERA
             
/s/ Carolyn M. Bruguera
     
(Signature)
     
12/15/2008
     
Date
     

 
 